Title: To George Washington from Charles Carter, Jr., of Culpeper, 14 October 1793
From: Carter, Charles Jr. (of Culpeper)
To: Washington, George


          
            Dear Sir
            Fredericksburg [Va.] October 14th 1793
          
          The credit you gave me on the purchase of yr property in this place, expired last
            spring—It is a subject of great regret to me that any delay should
            have taken place in the fullfilment of my contract, tho’ I assure you that circumstances
            quite unforeseen by me, have occasion’d it—I have made
            an advantageous sale of my property in this place, in which the lott bought from you is
            included & could wish that you would execute a deed to Mr Richard Dobson of
            Cumberland County, (Virginia) for it —I will deposit in
            yr hands (as a collateral security for the payment of yr money) a bond of General Weedon
            payable 1st of January 1795 for 432£, tho I am quite certain that I shall be able to
            make you complete payment in January next—I make you this offer of Genl Weedon’s bond,
            persuaded that it is equivalent to any personal security I could give you—Offer my
            compliments to Mrs Washington & believe me Most respectfully yrs
          
            Chas Carter Junr
          
          
            I will assign the bond & deliver it to Howell Lewis if agreable to you—C.C.
          
        